     Case 6:20-cv-01083-ADA Document 36-1 Filed 08/25/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A
BRAZOS LICENSING AND
DEVELOPMENT,                         Civil Action No. 6:20-cv-1083-ADA

                                     JURY TRIAL DEMANDED
     Plaintiff,

     v.

ARISTA NETWORKS, INC.,

     Defendant.


DECLARATION OF AMIT MAKKER IN SUPPORT OF ARISTA NETWORKS, INC.’S
                REPLY CLAIM CONSTRUCTION BRIEF
        Case 6:20-cv-01083-ADA Document 36-1 Filed 08/25/21 Page 2 of 3




I, Amit Makker, declare as follows:

       1.      I am an active member of the State Bar of California, a member in good standing

of the Bar of this Court, an associate at Latham & Watkins LLP, and counsel for Arista Networks,

Inc. in the above-titled action. I make this declaration in support of Arista Networks, Inc.’s Reply

Claim Construction Brief. I have personal, first-hand knowledge of the matters set forth below

and, if called as a witness, I could and would testify competently thereto.

       2.      Attached hereto as Exhibit 12 is a true and correct copy of U.S. Patent Publication

No. 2005/0041665.

       3.      Attached hereto as Exhibit 13 is a true and correct copy of Exhibit B to WSOU’s

Preliminary Infringement Contentions, served May 3, 2021.

       4.      Attached hereto as Exhibit 14 is a true and correct copy of U.S. Patent No.

7,061,909.

       5.      Attached hereto as Exhibit 15 is a true and correct copy of 2010-2013 BMW 535I

GT ICM INTEGRATED CHASSIS MANAGEMENT MODULE UNIT OEM 107080, available

at           https://autopartsville.com/products/2010-2013-bmw-535i-gt-icm-integrated-chassis-

management-module-unit-oem-107080 (last accessed Aug. 24, 2021).



       I declare under penalty of perjury of the laws of the United States that the foregoing is

true and correct. Executed in Oakland, California.



 Dated: August 25, 2021                              Respectfully submitted,

                                                     /s/ Amit Makker

                                                     Amit Makker (pro hac vice)
                                                     LATHAM & WATKINS, LLP

                                                 1
Case 6:20-cv-01083-ADA Document 36-1 Filed 08/25/21 Page 3 of 3




                                   505 Montgomery Street, Suite 2000
                                   San Francisco, CA 94111
                                   Tel: (415) 391-0600
                                   Fax: (415) 395-8095
                                   Amit.Makker@lw.com

                                   Attorney for Defendant
                                   Arista Networks, Inc.




                               2
